Exhibit 10.1

 

STOCKHOLDERS AGREEMENT

 

This STOCKHOLDERS AGREEMENT, dated as of December 15, 2009, is between Facet
Biotech Corporation, a Delaware corporation (the “Company”), and Biotechnology
Value Fund, L.P., Biotechnology Value Fund II, L.P., BVF Investments, L.L.C.,
Investment 10, L.L.C., BVF Partners L.P., BVF Inc. and Mark N. Lampert
(collectively, the “BVF Entities”).

 

RECITALS:

 

WHEREAS, as of the date hereof, the BVF Entities Beneficially Own (as defined
below) an aggregate of 3,683,521 shares of common stock, par value $0.01 per
share, of the Company (“Common Stock”), including the associated rights to
purchase shares of Series A Preferred Stock of the Company (“Rights”) issued
pursuant to the Rights Agreement (as defined below), which represents
approximately 14.7% of the shares of Common Stock outstanding as of the date
hereof;

 

WHEREAS, pursuant to the terms of the Rights Agreement, the Rights will become
exercisable under certain circumstances, including if a person becomes an
Acquiring Person (as defined in the Rights Agreement) by acquiring Beneficial
Ownership (as defined below) of 15% or more of the outstanding shares of Common
Stock; and

 

WHEREAS, the BVF Entities desire to have the ability to purchase additional
shares of Common Stock and have requested that the Company amend the terms of
the Rights Agreement so as to permit the BVF Entities to purchase such shares
without causing the Rights to become exercisable, and the Board has determined
that it is in the best interest of the Company’s stockholders to enter into such
an amendment;

 

NOW, THEREFORE, in consideration of the foregoing premises and of the mutual
covenants and obligations hereinafter set forth, the parties hereto hereby agree
as follows:

 


ARTICLE I

DEFINITIONS


 

Section 1.1.   Certain Defined Terms.  As used herein, the following terms shall
have the following meanings:


 

“Acquiring Person” shall have the meaning set forth in the Rights Agreement.

 

“Affiliate” and “Associate” shall have the meaning set forth in the Rights
Agreement.

 

“Agreement” shall mean this Stockholders Agreement as it may be amended,
supplemented, restated or modified from time to time in accordance with the
terms hereof.

 

“Beneficial Owner”, “Beneficially Own” and “Beneficial Ownership” shall have the
meaning set forth in the Rights Agreement.

 

--------------------------------------------------------------------------------


 

“Board” shall mean the Company’s board of directors.

 

“Business Day” shall mean any day that is not a Saturday, a Sunday or other day
on which banks are required or authorized by law to be closed in New York, New
York or San Francisco, California.

 

“BVF Group” shall mean the BVF Entities, and all Affiliates and Associates of
the BVF Entities.

 

“BVF Ownership Percentage” shall mean, at any time, the percentage of the
outstanding shares of Common Stock Beneficially Owned by the BVF Group.

 

“Common Stock” shall have the meaning set forth in the Recitals.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder from time to time.

 

“Effective Date” shall have the meaning set forth in Section 2.1.

 

“Exempted Shares” shall have the meaning set forth in Section 2.2.

 

A Person shall be deemed the “Full Owner” of, shall be deemed to “Fully Own” and
shall be deemed to have “Full Ownership” of, any securities if such Person not
only Beneficially Owns such securities but also owns all economic and pecuniary
interest in such securities and retains all voting rights (other than the proxy
granted to the Company pursuant to this Agreement), with there being no hedging
transaction, derivative transaction or other transaction resulting in any form
of synthetic ownership of such securities by any other Person (other than
broad-based index options, broad-based index futures and broad-based publicly
traded market baskets of stock approved for trading by the appropriate federal
government authority).

 

“Grantee” shall have the meaning set forth in Section 3.2.

 

“Person” shall mean any individual, corporation, limited liability company,
limited or general partnership, joint venture, association, joint-stock company,
trust, unincorporated organization, other entity, government or any agency or
political subdivision thereof or any group pursuant to Section 13(d)(3) of the
Exchange Act comprised of two or more of the foregoing.

 

“Proportionate Voting” shall have the meaning set forth in Section 3.1.

 

“Recommended Voting” shall have the meaning set forth in Section 3.1.

 

“Rights” shall have the meaning set forth in the Recitals.

 

“Rights Agreement” shall mean the Rights Agreement, dated as of September 7,
2009, between the Company and Mellon Investor Services LLC, as Rights Agent, as
it may be amended, supplemented, restated or modified from time to time in
accordance with the terms hereof and thereof, or any successor rights agreement
adopted substantially concurrently with the termination thereof or with the
redemption of the Rights.

 

“Rights Amendment” shall have the meaning set forth in Section 2.1.

 

2

--------------------------------------------------------------------------------


 

“Subject Shares” shall mean as of a given date that number of shares of Common
Stock, if any, by which the aggregate Beneficial Ownership by the BVF Group of
shares of Common Stock exceeds fifteen percent (15%) of the outstanding shares
of Common Stock on such date.

 

“Transfer” shall mean, directly or indirectly, to sell, transfer, assign,
pledge, encumber, hypothecate or similarly dispose of (by operation of law or
otherwise), either voluntarily or involuntarily, or to enter into any contract,
option or other arrangement or understanding with respect to the sale, transfer,
assignment, pledge, encumbrance, hypothecation or similar disposition of (by
operation of law or otherwise), any Common Stock or any interest in any Common
Stock, including by tendering (or announcing an intention to tender) into any
tender offer, regardless of whether such Common Stock or interest is purchased
pursuant to such tender offer.  For purposes of this Agreement, the term
Transfer shall include the sale of an Affiliate or Associate of any BVF Entity
or the BVF Entity’s interest in an Affiliate or Associate that Beneficially Owns
shares of Common Stock.

 

Section 1.2.   Methodology for Calculations.  For all purposes of this
Agreement, any calculation of the number of shares of Common Stock outstanding
at any particular time, including any calculation for purposes of determining
the particular percentage of such outstanding shares of Common Stock of which
any Person is the Beneficial Owner, shall be made in accordance with the last
sentence of Rule 13d-3(d)(1)(i) under the Exchange Act as in effect on the date
hereof.

 


ARTICLE II

ACQUISITION OF EXEMPTED SHARES


 

Section 2.1.   Amendment of Rights Agreement.  If the Rights are still then
redeemable pursuant to Section 23 of the Rights Agreement, the Company agrees to
adopt an amendment to the Rights Agreement in the form attached as Exhibit A
hereto (the “Rights Amendment”) as soon as practicable after execution hereof,
and in any event within one (1) Business Day of the date of this Agreement (the
date of effectiveness of such Rights Amendment, the “Effective Date”), which
Rights Amendment will provide that the acquisition by the BVF Entities of the
Exempted Shares, subject to the terms and conditions provided herein and in the
Rights Amendment, will not result in any BVF Entity becoming an Acquiring
Person.

 


SECTION 2.2.   EXEMPTED SHARES DEFINITION.  THE “EXEMPTED SHARES” (A) SHALL
CONSIST OF ONE SHARE LESS THAN SUCH NUMBER AS WOULD RESULT IN A BVF OWNERSHIP
PERCENTAGE OF TWENTY PERCENT (20%) AND (B) MUST (I) CONSIST SOLELY OF SHARES OF
COMMON STOCK, AND NOT INCLUDE ANY COMMON STOCK EQUIVALENTS OR DERIVATIVE
SECURITIES AND (II) BE FULLY-OWNED BY THE BVF ENTITIES.


 


ARTICLE III

VOTING


 

Section 3.1.   Voting .  Each of the BVF Entities hereby irrevocably and
unconditionally agrees that during the term of this Agreement, so long as the
BVF Ownership Percentage is equal to or greater than fifteen percent (15%), at
any meeting of the stockholders of the Company, however called, including any
adjournment or postponement thereof, and in connection with any written consent
of the stockholders of the Company, each BVF Entity shall,

 

3

--------------------------------------------------------------------------------


 

and shall cause all Affiliates and Associates which Beneficially Own any Subject
Shares to, in each case to the fullest extent that such matters are submitted
for the vote or written consent of the Stockholder and that the Subject Shares
are entitled to vote thereon or consent thereto, vote (or cause to be voted), in
person or by proxy, or deliver (or cause to be delivered) a written consent
covering, all of the Subject Shares as to which such BVF Entity controls the
right to vote either (i) in the same proportion as the stockholders of the
Company other than the BVF Group vote with respect to such matter (voting in
such manner, “Proportionate Voting”) or (ii) in accordance with the
recommendation of the Board to the stockholders of the Company with respect to
such matter (voting in such manner, “Recommended Voting”).  All Subject Shares
must be voted in Proportionate Voting or Recommended Voting as provided in this
Section 3.1, with the BVF Entities having the right to make the election between
Proportionate Voting and Recommended Voting, provided that if no such election
is made by the BVF Entities, Proportionate Voting shall apply.  The obligations
of the BVF Entities specified in this Section 3.1 shall apply whether or not any
action is recommended by the Board.

 


SECTION 3.2.   IRREVOCABLE PROXY.  EACH OF THE BVF ENTITIES HEREBY IRREVOCABLY
APPOINTS AS ITS PROXY, ANDREW GUGGENHIME AND FRANCIS SARENA, IN THEIR RESPECTIVE
CAPACITIES AS OFFICERS OF THE COMPANY, AND ANY INDIVIDUAL WHO SHALL HEREAFTER
SUCCEED TO ANY SUCH OFFICER OF THE COMPANY, AND ANY OTHER PERSON DESIGNATED IN
WRITING BY THE COMPANY  (COLLECTIVELY, THE “GRANTEES”), EACH OF THEM
INDIVIDUALLY, WITH FULL POWER OF SUBSTITUTION, TO VOTE OR EXECUTE WRITTEN
CONSENTS SOLELY WITH RESPECT TO THE SUBJECT SHARES IN ACCORDANCE WITH
SECTION 3.1 HEREOF AND, IN THE DISCRETION OF THE GRANTEES, WITH RESPECT TO ANY
PROPOSED ADJOURNMENTS OF ANY ANNUAL OR SPECIAL MEETINGS OF THE STOCKHOLDERS OF
THE COMPANY.  THIS PROXY IS COUPLED WITH AN INTEREST AND SHALL BE IRREVOCABLE,
AND EACH OF THE BVF ENTITIES WILL TAKE SUCH FURTHER ACTION OR EXECUTE SUCH OTHER
INSTRUMENTS AS MAY BE NECESSARY TO EFFECTUATE THE INTENT OF THIS PROXY AND
HEREBY REVOKES ANY PROXY PREVIOUSLY GRANTED BY ANY BVF ENTITY WITH RESPECT TO
THE SUBJECT SHARES THAT WOULD OTHERWISE CONFLICT WITH THE PROXY GRANTED BY THIS
SECTION 3.2. THE COMPANY MAY TERMINATE THIS PROXY WITH RESPECT TO THE
STOCKHOLDER AT ANY TIME AT ITS SOLE ELECTION BY WRITTEN NOTICE PROVIDED TO THE
BVF ENTITIES.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, THE
PROXY GRANTED BY THIS SECTION 3.2 SHALL TERMINATE AND BE OF NO FURTHER FORCE AND
EFFECT UPON VALID TERMINATION OF THIS AGREEMENT IN ACCORDANCE WITH SECTION 4.2
HEREOF.  EACH BVF ENTITY HEREBY RATIFIES AND CONFIRMS ALL THAT SUCH IRREVOCABLE
PROXY MAY LAWFULLY DO OR CAUSE TO BE DONE BY VIRTUE HEREOF.  ANY BVF ENTITY THAT
IS NOT THE RECORD OWNER OF THE SUBJECT SHARES OF WHICH IT IS THE BENEFICIAL
OWNER SHALL USE REASONABLE EFFORTS TO CAUSE THE RECORD OWNER OF SUCH SUBJECT
SHARES TO EXECUTE AND DELIVER AN IRREVOCABLE PROXY CONFORMING TO THE PROVISIONS
OF THIS SECTION 3.2.


 

Section 3.3.   Quorum.  The BVF Entities shall be under no obligation with
respect to any shares of Common Stock that it Beneficially Owns, other than the
Subject Shares as provided in Section 3.1, to be present in person or
represented by proxy at any meetings of securityholders of the Company or to
vote such shares of Common Stock.

 


ARTICLE IV

MISCELLANEOUS


 

Section 4.1.   Conflicting Agreements.  Each party represents and warrants that
it has not granted and is not a party to any proxy, voting trust or other
agreement that is inconsistent with or conflicts with any provision of this
Agreement.

 

4

--------------------------------------------------------------------------------


 

Section 4.2.   Termination.

 


(A)   THIS AGREEMENT SHALL AUTOMATICALLY TERMINATE UPON THE EARLIER OF
(I) EXPIRATION OF THE RIGHTS AGREEMENT OR (II) REDEMPTION OF THE RIGHTS BY THE
COMPANY EXCEPT IN CONNECTION WITH THE SUBSTANTIALLY CONCURRENT ADOPTION OF A
SUCCESSOR RIGHTS AGREEMENT.


 


(B)   NOTHING IN THIS SECTION 4.2 SHALL BE DEEMED TO RELEASE ANY PARTY FROM ANY
LIABILITY FOR ANY WILLFUL AND MATERIAL BREACH OF THIS AGREEMENT OR TO IMPAIR THE
RIGHT OF ANY PARTY TO COMPEL SPECIFIC PERFORMANCE BY ANY OTHER PARTY OF ITS
OBLIGATIONS UNDER THIS AGREEMENT.


 

Section 4.3.   Ownership Information.  The BVF Entities shall deliver to the
Company promptly (but in no event more than two (2) Business Days) after any
Transfer of shares of Common Stock, an accurate written report specifying the
shares of Common Stock Transferred in such transaction and the number of shares
of Common Stock owned by the BVF Group after giving effect to such transaction;
provided, however, that no such report need be delivered with respect to any
Transfer of shares of Common Stock by the BVF Group that is reported in a
statement on Schedule 13D or a Form 4 filed with the Securities and Exchange
Commission and delivered to the Company by the BVF Entities in accordance with
Section 13(d) or Section 16 of the Exchange Act, as applicable.  The Company
shall be entitled to rely on the most recently delivered report, statement on
Schedule 13D, Form 4 or other notice for all purposes of this Agreement, unless
the BVF Entities shall have updated such information by delivery of a subsequent
report, statement on Schedule 13D, Form 4 or notice.

 

Section 4.4.   Amendment and Waiver.  This Agreement may not be amended except
by an instrument in writing signed on behalf of each of the parties hereto.  The
failure of any party to enforce any of the provisions of this Agreement shall in
no way be construed as a waiver of such provisions and shall not affect the
right of such party thereafter to enforce each and every provision of this
Agreement in accordance with its terms.

 

Section 4.5.   Severability.  If any provision of this Agreement shall be
declared by any court of competent jurisdiction to be illegal, void or
unenforceable, all other provisions of this Agreement shall not be affected and
shall remain in full force and effect.

 

Section 4.6.   Entire Agreement.  Except as otherwise expressly set forth
herein, this Agreement, the Rights Amendment and the Rights Agreement embody the
complete agreement and understanding among the parties hereto with respect to
the subject matter hereof and supersede and preempt any prior understandings,
agreements or representations by or among the parties, written or oral, that may
have related to the subject matter hereof in any way.  Without limiting the
generality of the foregoing, to the extent that any of the terms hereof are
inconsistent with the rights or obligations of the BVF Entities under any other
agreement with the Company, the terms of this Agreement shall govern.

 

Section 4.7.   Successors and Assigns.  Neither this Agreement nor any of the
rights or obligations of any party under this Agreement shall be assigned, in
whole or in part (except by operation of law pursuant to a merger whose purpose
is not to avoid the provisions of this Agreement), by any party without the
prior written consent of the other party.  Subject to the foregoing, this
Agreement shall bind and inure to the benefit of and be enforceable by the
parties hereto and their respective successors and permitted assigns.

 

5

--------------------------------------------------------------------------------


 

Section 4.8.   Counterparts.  This Agreement may be executed in separate
counterparts each of which shall be an original and all of which taken together
shall constitute one and the same agreement.

 

Section 4.9.   Remedies.  Each party hereto acknowledges that money damages
would not be an adequate remedy in the event that each and every one of the
covenants or agreements in this Agreement are not performed in accordance with
their terms, and it is therefore agreed that, in addition to and without
limiting any other remedy or right it may have, the non-breaching party will
have the right to an injunction, temporary restraining order or other equitable
relief in any court of competent jurisdiction enjoining any such breach and
enforcing specifically each and every one of the terms and provisions hereof. 
Each party hereto agrees not to oppose the granting of such relief in the event
a court determines that such a breach has occurred, and to waive any requirement
for the securing or posting of any bond in connection with such remedy.  All
rights, powers and remedies provided under this Agreement or otherwise available
in respect hereof at law or in equity shall be cumulative and not alternative,
and the exercise or beginning of the exercise of any thereof by any party shall
not preclude the simultaneous or later exercise of any other such right, power
or remedy by such party.

 

Section 4.10.   Notices.  Any notice, request, claim, demand or other
communication under this Agreement shall be in writing, shall be either
personally delivered, sent by reputable overnight courier service (charges
prepaid), sent by facsimile to the address for such Person set forth below or
such other address as the recipient party has specified by prior written notice
to the other parties hereto and shall be deemed to have been given hereunder on
(i) the date of delivery if sent by messenger, (ii) on the Business Day
following the Business Day on which delivered to a recognized courier service if
sent by overnight courier or (iii) upon confirmation of receipt, if sent by fax.

 

If to the Company:

 

Facet Biotech Corporation

1500 Seaport Boulevard

Redwood City, CA 94063

Attention: General Counsel
Fax: 650-454-2000

 

with a copy (which shall not constitute notice) to:

 

Simpson Thacher & Bartlett LLP

2550 Hanover Street
Palo Alto, CA 94304

Attention:  Richard Capelouto

Kirsten Jensen

Fax: 650-251-5002

 

6

--------------------------------------------------------------------------------


 

If to the BVF Entities:

 

BVF Partners L.P.
900 North Michigan Avenue
Suite 1100
Chicago, Illinois 60611
Attention: Mark N. Lampert
Fax:

 

with a copy (which shall not constitute notice) to:

 

Olshan Grundman Frome Rosenzweig & Wolosky LLP
Park Avenue Tower
65 East 55th Street
New York, New York 10022
Attention: Adam W. Finerman, Esq.
Facsimile: (212) 451-2222

 

Section 4.11.   Governing Law; Consent to Jurisdiction.  This Agreement shall be
governed in all respects by the laws of the State of Delaware.  Any
disagreement, issue, dispute, claim, demand or controversy arising out of or
relating to this Agreement (each, a “Dispute”) shall be brought only in the
Court of Chancery of the State of Delaware.  Each of the parties hereby
irrevocably consents to the jurisdiction of such court (and of the appropriate
appellate court therefrom) in any such Dispute and irrevocably waives, to the
fullest extent permitted by law, any objection that it may now or hereafter have
to the laying of the venue of any such Dispute in such court and that any such
Dispute which is brought in such court has been brought in an inconvenient
forum.  Process in any such Dispute may be served on any party anywhere in the
world, whether within or without the jurisdiction of any such court.  Without
limiting the foregoing, each party agrees that service of process on such party
as provided in Section 4.10 shall be deemed effective service of process on such
party.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 4.12.   Change in Law, Etc.  In the event any law, rule or regulation
comes into force or effect (including by amendment) which conflicts with the
terms and conditions of this Agreement, or any court of competent jurisdiction
shall issue a final, non-appealable order invalidating or enjoining the
performance of any provision hereof, the parties shall negotiate in good faith
to revise this Agreement to achieve the parties’ intention set forth herein.

 

Section 4.13.   Interpretation.  The headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.  Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”.  The words “hereof “, “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
Article, Section and Exhibit references are to this Agreement unless otherwise
specified.  The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Stockholders Agreement
as of the date first written above.

 

FACET BIOTECH CORPORATION

 

 

By:

/s/ Faheem Hasnain

 

 

 

Name:

Faheem Hasnain

 

 

 

Title:

President and CEO

 

 

 

 

BIOTECHNOLOGY VALUE FUND, L.P.

 

INVESTMENT 10, L.L.C.

 

 

 

 

 

By:

BVF Partners L.P., its general partner

 

By:

BVF Partners L.P., its investment manager

 

 

 

 

 

By:

BVF Inc., its general partner

 

By:

BVF Inc., its general partner

 

 

 

 

 

By:

/s/ Mark N. Lampert

 

By:

/s/ Mark N. Lampert

 

Mark N. Lampert

 

 

Mark N. Lampert

 

President

 

 

President

 

 

 

 

 

 

 

 

 

 

BIOTECHNOLOGY VALUE FUND II, L.P.

 

BVF PARTNERS L.P.

 

 

 

 

 

By:

BVF Partners L.P., its general partner

 

By:

BVF Inc., its general partner

 

 

 

 

 

By:

BVF Inc., its general partner

 

By:

/s/ Mark N. Lampert

 

 

 

 

Mark N. Lampert

By:

/s/ Mark N. Lampert

 

 

President

 

Mark N. Lampert

 

 

 

 

President

 

 

 

 

 

 

 

 

 

 

 

 

 

BVF INVESTMENTS, L.L.C.

 

BVF INC.

 

 

 

 

 

By:

BVF Partners L.P., its manager

 

By:

/s/ Mark N. Lampert

 

 

 

 

Mark N. Lampert

By:

BVF Inc., its general partner

 

 

President

 

 

 

 

 

By:

/s/ Mark N. Lampert

 

 

 

 

Mark N. Lampert

 

 

 

 

President

 

 

 

 

8

--------------------------------------------------------------------------------


 

EXHIBIT A

 

AMENDMENT TO RIGHTS AGREEMENT

 

This Amendment to Rights Agreement (this “Amendment”) is entered into as of
December 15, 2009 by and between Facet Biotech Corporation, a Delaware
corporation (the “Company”), and Mellon Investor Services LLC, a New Jersey
limited liability company, as Right Agent (the “Rights Agent”).

 

RECITALS:

 

WHEREAS, the Company and the Rights Agent have previously entered into a Rights
Agreement dated as of September 7, 2009 (the “Agreement”; capitalized terms used
but not defined herein shall have the meaning set forth in the Agreement);

 

WHEREAS, pursuant to Section 27 of the Agreement, for so long as the Rights are
redeemable, the Company may in its sole and absolute discretion amend any
provision of the Agreement in any respect without the approval of any holders of
the Rights, as evidenced by a writing signed by the Company and the Rights
Agent;

 

WHEREAS, as of the date hereof, the Rights are redeemable; and

 

WHEREAS, the Board of Directors has deemed it fair, desirable and in the best
interests of the Company and its stockholders to allow the acquisition by
certain existing Company stockholders of additional shares of Common Stock
without any such stockholder becoming an Acquiring Person, and to amend the
Agreement accordingly as set forth below to permit such transaction, and has
duly authorized any officer of the Company to execute and deliver this
Amendment.

 

NOW, THEREFORE, in consideration of the premises and mutual agreements
hereinafter set out and of other consideration (the receipt and sufficiency of
which are acknowledged), the parties hereto agree as follows:

 

1.     Amendment of Section 1(a) of the Agreement.  The definition of “Acquiring
Person” in Section 1(a) of the Agreement is hereby amended and supplemented by
adding the following sentences at the end thereof:

 

“Notwithstanding anything contained in this Section 1(a) to the contrary, solely
in the case of any Person who is one of the BVF Entities (as defined below) and
with respect to no other Person: (A) a reference to “20%” shall be substituted
for each reference to “15%” in the foregoing provisions of this Section 1(a), so
as to permit the Beneficial Ownership of up to 20% of the Common Stock of the
Company by such BVF Entities pursuant to, and only if the BVF Entities are
acting in compliance with, the terms of the Stockholders Agreement, dated as of
December 15, 2009 between the Company and the BVF Entities (as the same may be
amended from time to time, the “Stockholders Agreement”) and (B) in the event
that the BVF Ownership Percentage is greater than 15% and less than 20%, in the
event of any Transfer (as defined below) by a BVF Entity, upon the occurrence of
any such Transfer such references shall automatically be deemed replaced by
references to the then-current BVF Ownership Percentage plus one share of Common
Stock, solely to the extent such then-current BVF Ownership Percentage is both
lower than the previously applicable BVF Ownership Percentage and less than 20%,

 

--------------------------------------------------------------------------------


 

unless and until such then-current BVF Ownership Percentage is less than 15%, at
which time all such references shall revert to “15%” and no additional changes
shall be made pursuant to this clause (B).  For purposes of this definition: 
“BVF Entities” shall mean Biotechnology Value Fund, L.P., Biotechnology Value
Fund II, L.P., BVF Investments, L.L.C., Investment 10, L.L.C., BVF Partners
L.P., BVF Inc. and Mark N. Lampert; “BVF Ownership Percentage” means, at any
time, the percentage of the outstanding Common Stock Beneficially Owned in the
aggregate by the BVF Entities and all Affiliates and Associates thereof as of
such time; and solely as used in this Section 1(a), “Transfer” shall mean,
directly or indirectly, to sell, transfer, assign, pledge, encumber, hypothecate
or similarly dispose of (by operation of law or otherwise), either voluntarily
or involuntarily, or to enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, assignment, pledge,
encumbrance, hypothecation or similar disposition of (by operation of law or
otherwise), any Common Stock or any interest in any Common Stock, including by
tendering (or announcing an intention to tender) into any tender offer,
regardless of whether such Common Stock or interest is purchased pursuant to
such tender offer, and for such purpose the term “Transfer” shall include the
sale of an Affiliate or Associate of any BVF Entity or the BVF Entity’s interest
in an Affiliate or Associate that Beneficially Owns shares of Common Stock.”

 

2.     Governing Law.  This Amendment and the Agreement, as amended hereby,
shall be governed by and construed in accordance with the laws of the State of
Delaware, provided, however, that all provisions regarding the rights, duties,
obligations and liabilities of the Rights Agent shall be governed by and
construed in accordance with the laws of the State of New York applicable to
contracts made and to be performed entirely within such state.

 

3.     Effect of Amendment.  Except as expressly modified hereby, the Agreement
remains in full force and effect.  Upon the execution and delivery hereof, as of
the day and year first above written, the Agreement shall thereupon be deemed to
be amended and supplemented as hereinabove set forth as fully and with the same
effect as if the amendments and supplements made hereby were originally set
forth in the Agreement, and this Amendment and the Agreement shall henceforth be
read, taken and construed as one and the same instrument, but such amendments
and supplements shall not operate so as to render invalid or improper any action
heretofore taken under the Agreement.

 

4.     Descriptive Headings.  Section headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

 

5.     Counterparts.  This Amendment may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Amendment and all of which, when taken together, will be deemed to constitute
one and the same agreement.  The exchange of copies of this Amendment and of
signature pages by facsimile or electronic transmission shall constitute
effective execution and delivery of this Amendment as to the parties hereto and
may be used in lieu of the original Amendment for all purposes.  Signatures of
the parties hereto transmitted electronically or by facsimile shall be deemed to
be their original signatures for all purposes.

 

6.     Severability.  If any term, provision or restriction of this Amendment is
held by a court of competent jurisdiction or other authority to be invalid, void
or unenforceable, the

 

10

--------------------------------------------------------------------------------


 

remainder of the terms, provisions or restriction of this Amendment shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated.

 

[Signature Page Follows]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first above written.

 

 

FACET BIOTECH CORPORATION

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

MELLON INVESTOR SERVICES LLC

 

 

 

 

By:

 

 

Name:

Asa Drew

 

Title:

Vice President & Senior Relationship

 

 

Manager

 

12

--------------------------------------------------------------------------------